Name: Commission Regulation (EC) No 1757/1999 of 9 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities10. 8. 1999 L 210/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1757/1999 of 9 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 August 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 10. 8. 1999L 210/2 ANNEX to the Commission Regulation of 9 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 41,5 999 41,5 0805 30 10 388 55,5 524 73,6 528 66,1 999 65,1 0806 10 10 052 110,5 400 249,0 512 28,9 600 77,8 624 132,1 999 119,7 0808 10 20, 0808 10 50, 0808 10 90 388 66,9 400 50,5 508 62,7 512 47,8 524 48,2 528 54,4 800 183,3 804 86,1 999 75,0 0808 20 50 052 93,9 388 70,4 512 53,9 528 81,0 999 74,8 0809 20 95 052 176,0 400 178,1 616 250,7 999 201,6 0809 30 10, 0809 30 90 052 66,7 999 66,7 0809 40 05 064 54,2 068 46,6 999 50,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.